Clark, J.:
The evidence tending to show acts of illicit intercourse prior to the former conviction was competent as corroborative evidence, and the Court instructed the jury that it was only admitted as such. State v. Kemp, 87 N. C, 538; State v. Pippin, 88 N. C., 646; State v. Quest, 100 N. C., 413; 2 Greenleaf Ev., § 47.
When the witness answered that she did not know the general character of Guthrie, she should have been stood aside. The subsequent question was rightly excluded. A party has no right to cross-examine his own witness. State v. Perkins, 66 N. C., 126; State v. Parks, 3 Ired., 296; State v. Gee, 92 N. C., 756.
No other errors are assigned, and none appear upon the face of the record. The judgment is affirmed.
No error.